FILED
                            NOT FOR PUBLICATION                             JUL 18 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-50339

               Plaintiff - Appellee,             D.C. No. 2:08-cr-01235-PA

  v.
                                                 MEMORANDUM *
ANDREW P. DELIO,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     Percy Anderson, District Judge, Presiding

                              Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Andrew P. Delio appeals from the 15-month sentence imposed following his

guilty-plea conviction for wire fraud, in violation of 18 U.S.C. § 1343, and

impersonating a Federal Officer or Employee, in violation of 18 U.S.C. § 912. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       Delio contends that the district court procedurally erred at sentencing by

relying on a clearly erroneous interpretation of a 1994 incident, and that the above-

Guidelines sentence is substantively unreasonable. The record reflects that the

district court did not procedurally err, and in light of the totality of the

circumstances, the sentence is substantively reasonable. See United States v.

Carty, 520 F.3d 984, 991-93 (9th Cir. 2008) (en banc).

       AFFIRMED.




                                             2                                  09-50339